—Judgment unanimously reversed on the law without costs and application dismissed. Memorandum: Supreme Court erred in granting the application of third-party plaintiffs for judgment against third-party defendant for attorneys’ fees, costs and disbursements incurred in the defense of the primary action. Third-party plaintiffs brought their application after the primary action was settled and an unconditional stipulation of settlement signed by the parties was filed. Although a trial court has the power “to exercise supervisory control over all phases of pending actions and proceedings” (Teitelbaum Holdings v Gold, 48 NY2d 51, 54), it lacks jurisdiction to entertain a motion after the action has been “unequivocally terminated * * * [by the execution of] an express, unconditional stipulation of discontinuance” (Teitelbaum Holdings v Gold, supra, at 56; see, Kurtz v Kurtz, 135 AD2d 615; Matter of Town of Johnstown v City of Gloversville, 36 AD2d 143, 145, lv dismissed 29 NY2d 639). (Appeal from Judgment of Supreme Court, Erie County, Notaro, J. — Counsel Fees.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.